Citation Nr: 1611951	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  15-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an education benefits overpayment in the amount of $2,032.53.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the RO denied the Veteran's request to waive VA's recovery of an education benefits overpayment in the amount of $2,032.53 and the Veteran submitted a timely notice of disagreement (NOD) with the RO's June 2015 decision.  To date, a statement of the case (SOC) has not been issued with regard to this claim.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC is needed.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding his claim for waiver of VA's recovery of an education benefits overpayment in the amount of $2,032.53.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




